DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 05/12/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 8 and 14-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hunt et al. (US PAP 2016/0133431 A1).
            With respect to claims 1 and 14, Hunt et al. teach a method  for enabling gasses trapped in a bearing assembly (50) (see Fig. 2; paragraph 0033) to be vented from bearing assembly (50) during use in an operating X-ray tube (40) (see Fig. 2; paragraph 0033) and the bearing assembly (50) for an X-ray tube (40), wherein the bearing assembly (50) comprising (see Abstract; Figs. 1-7; paragraphs 0030-0065): 

    PNG
    media_image1.png
    350
    258
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    484
    388
    media_image2.png
    Greyscale
a shaft (76) (see Figs. 2 and 3; paragraph 0040); a sleeve (78, 108,110) (see Figs. 2 and 3; paragraphs 0040 and 0051) disposed around the shaft (76), wherein one of the shaft and the sleeve is rotatable with regard to the other to form a rotating component and a stationary component (see paragraph 0040); a lubricating fluid (84) (see Fig. 3; paragraph 0043) disposed between the shaft and the sleeve within a gap (86) (see Fig. 3; paragraph 0042) between the sleeve (78, 108, 110) and the shaft (76); and at least one vent groove disposed on the stationary component (see paragraphs 0017 and 0040). 
           With respect to claim 2, Hunt et al. teach the bearing assembly (50) of claim 1 (see Abstract; Figs. 1-7; paragraphs 0030-0065), wherein the shaft is the stationary component and comprises: a journal bearing; and a thrust bearing extending radially outwardly from the journal bearing, wherein the at least one vent groove is disposed on at least one of the journal bearing and the thrust bearing (see paragraph 0040).
             With respect to claim 8, Hunt et al. teach the bearing assembly of claim 2 (see Abstract; Figs. 1-7; paragraphs 0030-0065), wherein the at least one vent groove (136) is disposed on the thrust bearing (see Abstract; Figs. 1-7; paragraphs 0017 and 0055-0058).
             With respect to claim 15, Hunt et al. teach an X-ray tube  (40) comprising (see Abstract; Figs. 1-7; paragraphs 0030-0065): a cathode assembly (44); and an anode assembly (42) spaced from the cathode assembly (44), wherein the anode assembly (42) comprises: a shaft (76); a sleeve (78, 108, 110) (see Figs. 2 and 3) disposed on the shaft (76), wherein one of the shaft (76) and the sleeve (78, 108, 110) is rotatable with regard to the other to form a rotating component and a stationary component (0040); a lubricating fluid (84) disposed between the shaft (76) and the sleeve (78, 108) within a gap (86) between the sleeve and the shaft; and at least one vent groove disposed on the stationary component; and an anode target operably connected to the sleeve (see Abstract; Figs. 1-7; paragraphs 0017 and 0040).
            With respect to claim 16, Hunt et al. teach the X-ray tube of claim 15 (see Abstract; Figs. 1-7; paragraphs 0030-0065), wherein the shaft is the stationary component and comprises: a journal bearing; and a thrust bearing extending; radially outwardly from the journal bearing, wherein the at least one vent groove is disposed on at least one of the journal bearing and the thrust bearing (see Abstract; Figs. 1-7; paragraphs 0030-0065).
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hunt et al. (US PAP 2016/0133431 A1).
            With respect to claim 11, Hunt et al. teaches the bearing assembly of claim 1 (see Abstract; Figs. 1-7; paragraphs 0030-0065) and disclose that liquid metal bearings of withstanding the operating pressure less than 1000 psi but fail to explicitly mention that the at least one vent groove forms a pressure with the lubricating fluid that resists pressures of less than 14.1 psi. 
            It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide at least one vent groove forms a pressure with the lubricating fluid that resists pressures of less than 14.1 psi to meet requirements of operating temperature and creating a pressure seal with high vacuum requirements of the X-ray tube in the bearing assembly of the Hunt et al., since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.
            With respect to claim 12, Hunt et al. teach the bearing assembly of claim 1 (see Abstract; Figs. 1-7; paragraphs 0030-0065) but fail to explicitly mention that the at least one vent groove has a width of at least 10 μm. 
            It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide at least one vent groove that has a width of at least 10 μm to meet requirements of operating temperature and creating a pressure seal with high vacuum requirements of the X-ray tube in the bearing assembly of the Hunt et al., since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or working ranges, without producing any new and unexpected results, involves only routine skill in the art.
            With respect to claim 13, Hunt et al. teach the bearing assembly of claim 1 (see Abstract; Figs. 1-7; paragraphs 0030-0065) but fail to explicitly mention that the at least one vent groove has a depth of at least 10 μm. 
            It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide at least one vent groove that has a depth of at least 10 μm to meet requirements of operating temperature and creating a pressure seal with high vacuum requirements of the X-ray tube in the bearing assembly of the Hunt et al., since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or working ranges, without producing any new and unexpected results, involves only routine skill in the art. 
           With respect to claim 20, Hunt et al. teach the X-ray tube of claim 15 (see Abstract; Figs. 1-7; paragraphs 0030-0065) but fail to explicitly teach that the at least one vent groove forms a pressure seal with the lubricating fluid that resists pressures of between 0 psi and about 1 psi. 
          It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide at least one vent groove forms a pressure seal with the lubricating fluid that resists pressures of between 0 psi and about 1 psi to meet requirements of operating temperature and creating a pressure seal with high vacuum requirements of the X-ray tube in the bearing assembly of the Hunt et al., since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or working ranges, without producing any new and unexpected results, involves only routine skill in the art.
Claims 3-7, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hunt et al. (US PAP 2016/0133431 A1) as applied to claims 2 and 16 above, and further in view of Ono (US Patent 5,384,819).    
             With respect to claims 3-5, Hunt et al. teach the bearing assembly of claim 2 (see Abstract; Figs. 1-7; paragraphs 0030-0065) but fail to explicitly mention a several bearing grooves disposed on the shaft; wherein the at least one vent groove is formed as at least one deeper section of at least one bearing groove; wherein the at least one vent groove is formed as a deeper bearing groove. 
               Ono discloses a system/method for bearing assembly for X-ray tube which explicitly teaches that a several bearing grooves disposed on the shaft; wherein the at least one vent groove is formed as at least one deeper section of at least one bearing groove; wherein the at least one vent groove is formed as a deeper bearing groove (Figs. 1-11; column 3, line 15 – column 8, line 8) providing user with the capabilities to maintain balance and/or alignment of bearing. 
            Hunt et al. and Ono disclose similar methods/apparatuses for bearing assembly for X-ray tube. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide teachings of the several bearing grooves disposed on the shaft as suggested by Ono in the method/apparatus of Hunt et al. since such a modification would provide user with the capabilities to maintain balance and/or alignment of bearing. 
           With respect to claims 6 and 7, Hunt et al. teach the bearing assembly of claim 2 (see Abstract; Figs. 1-7; paragraphs 0030-0065) but fail to explicitly mention that the at least one vent groove is formed on the journal bearing as an axial vent groove; wherein at least one circumferential vent groove disposed of the journal bearing and intersecting the axial vent groove.
               Ono discloses a system/method for bearing assembly for X-ray tube which explicitly teaches that at least one vent groove is formed on the journal bearing as an axial vent groove; wherein at least one circumferential vent groove disposed of the journal bearing and intersecting the axial vent groove (Figs. 1-11; column 3, line 15 – column 8, line 8) providing user with the capabilities to maintain balance and/or alignment of bearing. 
            Hunt et al. and Ono disclose similar methods/apparatuses for bearing assembly for X-ray tube. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide teachings of at least one vent groove formed on the journal bearing as the axial vent groove as suggested by Ono in the method/apparatus of Hunt et al. since such a modification would provide user with the capabilities to maintain balance and/or alignment of thrust bearing. 
            With respect to claim 17, Hunt et al. teach the X-ray tube of claim 16 (see Abstract; Figs. 1-7; paragraphs 0030-0065) but fail to explicitly mention that the at least one vent groove is formed on the journal bearing as an axial vent groove.
           Ono discloses a system/method for bearing assembly for X-ray tube which explicitly teaches that the at least one vent groove is formed on the journal bearing as an axial vent groove (Figs. 1-11; column 3, line 15 – column 8, line 8) providing user with the capabilities to maintain balance and/or alignment of bearing. 
            Hunt et al. and Ono disclose similar methods/apparatuses for bearing assembly for X-ray tube. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide teachings of the at least one vent groove is formed on the journal bearing as an axial vent groove as suggested by Ono in the method/apparatus of Hunt et al. since such a modification would provide user with the capabilities to maintain balance and/or alignment of thrust bearing. 
             With respect to claim 19, Hunt et al. teach the X-ray tube of claim 16 (see Abstract; Figs. 1-7; paragraphs 0030-0065) but fail to explicitly mention that the at least one vent groove is disposed on the thrust bearing.
           Ono discloses a system/method for bearing assembly for X-ray tube which explicitly teaches that the at least one vent groove is disposed on the thrust bearing (Figs. 1-11; column 3, line 15 – column 8, line 8) providing user with the capabilities to maintain balance and/or alignment of bearing. 
            Hunt et al. and Ono disclose similar methods/apparatuses for bearing assembly for X-ray tube. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide teachings of at least one vent groove is disposed on the thrust bearing as suggested by Ono in the method/apparatus of Hunt et al. since such a modification would provide user with the capabilities to maintain balance and/or alignment of thrust bearing.
            It would have been obvious to treat Hunt et al. and Ono as related art whereby an improvement on one of the systems/methods would readily be apparent as an improvement on either of the systems. The Examiner’s conclusion that claims 3-7, 17 and 19 would have been obvious is based on the fact that all the claimed elements were known in the prior art, that one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and that the combination teaches nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. 398, 82 USPQ2d at 1385 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hunt et al. (US PAP 2016/0133431 A1; hereafter Hunt’431) as applied to claims 8 above, and further in view of Hunt et al. (US Patent 10, 438,767 B2; hereafter Hunt’767).
           With respect to claim 9, Hunt’431 teach the bearing assembly of claim 8 (see Abstract; Figs. 1-7; paragraphs 0030-0065) but fail to explicitly teach that the at least one vent groove comprises at least one pair of opposed vent grooves. 
           Hunt’767 discloses a system/method for bearing assembly for X-ray tube which explicitly teaches that the at least one vent groove comprises at least one pair of opposed vent grooves (506) (see Fig. 9; column 11, lines 30-35) to provide user with the capabilities to maintain balance and/or alignment of thrust bearing while maintaining the load carrying capacity of the bearing assembly. 
          Hunt’431 and Hunt’767 disclose similar methods/apparatuses for bearing assembly for X-ray tube. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide at least one vent groove comprising at least one pair of opposed vent grooves as suggested by Hunt’767  in the method/apparatus of Hunt’431, since such a modification would provide user with the capabilities to maintain balance and/or alignment of thrust bearing. 
          It would have been obvious to treat Hunt’431 and Hunt’767 disclose as related art whereby an improvement on one of the systems/methods would readily be apparent as an improvement on either of the systems. The Examiner’s conclusion that claim 9 would have been obvious is based on the fact that all the claimed elements were known in the prior art, that one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and that the combination teaches nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. 398, 82 USPQ2d at 1385 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).       
Allowable Subject Matter

Claims 10 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter:  
            With respect to claim 10, the most relevant prior art, Hunt et al. (US PAP 2016/0133431 A1) teach the bearing assembly of claim 1 (see Abstract; Figs. 1-7; paragraphs 0030-0065) but fail to explicitly teach or make obvious that the at least one vent groove is disposed on the stationary component at a location on a low pressure side of a point of minimum approach between the shaft and the sleeve as claimed in combination with all of the remaining limitations of the base claim and any intervening claims. 
           With respect to claim 18, the most relevant prior art, Hunt et al. (US PAP 2016/0133431 A1; see Abstract; Figs. 1-7; paragraphs 0030-0065) as modified by Ono (US Patent 5,384,819) (see abstract; Figs. 1-11; column 2, line 34 – column 8, line 8) teach the X-ray tube of claim 17 but fail to explicitly teach or make obvious that the axial vent groove is disposed on the journal bearing at a location on a low pressure side of a point of minimum approach between the shaft and the sleeve as claimed in combination with all of the remaining limitations of the base claim and any intervening claims. 
Conclusion
12.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRAKLI KIKNADZE whose telephone number is (571)272-6494. The examiner can normally be reached 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Irakli Kiknadze /IRAKLI KIKNADZE/            Primary Examiner, Art Unit 2884                                                                                                                                                                                                        /I.K./     September 9, 2022